DETAILED ACTION

This office action is in response to the application filed February 15, 2021. 
The application also claims benefit US Patent 10,956,209 of the provisional application no. 62.332.661 from May 6, 2016.
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7,18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 1, 2, 3, 4, 5, 7, and 15 respectively of U.S. Patent No.10,956,209. Although the claims at issue are not identical, they are not patentably the claims of the pending application are anticipated by the corresponding limitations of the patented invention as shown below. 
Instant Application
US Patent 10.956.209
1. What is claimed is: A method for scheduling tasks, comprising: receiving input that was acquired using data collection devices; scheduling input tasks on computing resources of a network, wherein the input tasks include processing the input; predicting first tasks based at least in part on the input, wherein the first tasks have not yet been performed, and wherein the first tasks each include a first attribute that is known and a second attribute that is unknown prior to at least partially processing the input tasks; assigning first placeholder tasks for the predicted first tasks to the computing resources based at least in part on a topology of the network; receiving one or more updates including the second attribute of the first tasks to be executed, wherein the one or more updates are determined by at least partially processing the input tasks; splitting the first placeholder tasks to produce a plurality of second placeholder tasks based on the second attribute of each of the first tasks to be executed; and scheduling the first tasks on the computing resources by matching the first tasks to the second placeholder tasks based on the first and second attributes.  


















2. The method of claim 1, wherein the one or more data collection devices are arranged in record seismic data in shot lines, and wherein the first attribute of each of the input tasks comprises a number of shot lines assigned thereto, and wherein the second attribute of each of the input tasks comprises a number of shots associated with the individual shot line assigned to the input task.  
3. The method of claim 1, wherein the first and second attributes of the first tasks together provide a number of the first tasks to be executed, and wherein splitting the one or more placeholder tasks comprises splitting the first placeholder tasks such that a number of plurality of second placeholder tasks matches the number of the first tasks to be executed.  
4. The method of claim 1, wherein the plurality of second placeholder tasks each have a first attribute that is the same as the first attribute of one of the input tasks, and a second attribute that 31PATENTAttorney Docket No. IS 16.0551-US-CNT is initialized to a temporary value, wherein scheduling the first tasks comprises setting the second attribute of the plurality of second placeholder tasks to equal the second attribute of the one of the first tasks assigned thereto.  





5. The method of claim 1, further comprising: predicting one or more second tasks based on the input, the first tasks, or both; scheduling the one or more second tasks based on the topology of the network; at least partially executing the first tasks; merging results of executing of the first tasks into the second tasks; and executing the one or more second tasks.  

6. The method of claim 5, wherein the input comprises seismic data, the method further comprising: executing the input tasks comprises converting data from a representation of an acquisition system to a representation for a subsequent processing activity; executing the first tasks comprises applying time-domain processing comprising one or more of filtering, amplitude normalization, or coherent noise attenuation; and executing the one or more second tasks comprises one or more of: processing in a non-time domain, or generating an image to check a quality of the data.  

7. The method of claim 1, wherein: scheduling the input tasks comprises: scheduling a first input task on a first group of the computing resources; scheduling a second input task on a second group of the computing resources, wherein the computing resources of the first group communicate with one another more quickly than with the computing resources of the second group; and assigning the one or more placeholder tasks comprises: scheduling a first placeholder task on the first group; and scheduling a second placeholder task on the second group, wherein the first placeholder task is predicted based on the first input task, and wherein the second placeholder task is predicted based on the second input task.  


18. A non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations, the operations comprising: receiving input that was acquired using data collection devices; scheduling input tasks on computing resources of a network, wherein the input tasks include processing the input; predicting first tasks based at least in part on the input, wherein the first tasks have not yet been performed, and wherein the first tasks include a first attribute that is known and a second attribute that is unknown prior to at least partially processing the input tasks; assigning first placeholder tasks for the predicted first tasks to the computing resources based at least in part on a topology of the network; receiving one or more updates including the second attribute of the first tasks to be executed, wherein the one or more updates are determined by at least partially processing the input tasks; splitting the first placeholder tasks to produce a plurality of second placeholder tasks based on the second attribute of one or more of the first tasks to be executed; and scheduling the first tasks on the computing resources by matching the first tasks to plurality of second placeholder tasks based on the first and second attributes.  













1.  A method for scheduling tasks, comprising;  receiving input that was 
acquired using one or more data collection devices, wherein the input comprises 
seismic data;  scheduling one or more input tasks on one or more computing 
resources of a network, wherein the one or more input tasks include processing 
the input, and wherein each of the one or more input tasks is assigned to a 
different portion of the seismic data;  predicting one or more first tasks 
based at least in part on the input, wherein predicting the one or more first 
tasks comprises predicting a plurality of first tasks for each of the one or 
more input tasks, and wherein each first task of the plurality of first tasks 
assigned to each of the input tasks includes processing the portion of the 
seismic data assigned to the input task;  assigning one or more placeholder 
tasks for the one or more predicted first tasks to the one or more computing 
resources based at least in part on a topology of the network;  receiving one 
or more updates including an attribute of the one or more first tasks to be 
executed while the one or more input tasks are executed, wherein the attribute 
comprises a number of shot lines in the seismic data assigned to each of the 
input tasks;  determining a number of shots in each shot line while executing 
the input tasks;  splitting the one or more placeholder tasks to produce a 
plurality of placeholder tasks from each of the one or more placeholder tasks 
that is split based on the attribute of the one or more first tasks to be 
executed, wherein splitting the one or more placeholder tasks into the 
plurality of placeholder tasks comprises assigning each of the plurality of 
placeholder tasks to a different one of the shot lines;  splitting the 
individual placeholder tasks of the plurality of placeholder tasks assigned to 
an individual one of the shot lines into a second plurality of placeholder 
tasks each assigned to an individual shot of one of the shot lines;  and 
scheduling the one or more first tasks on the one or more computing resources 

tasks. 
4.  The method of claim 1, further comprising;  predicting one or more 
second tasks based on the input, the one or more first tasks, or both;  
scheduling the one or more second tasks based on the topology of the network;  
at least partially executing the one or more first tasks;  merging results of 
executing of the one or more first tasks into the one or more second tasks;  
and executing the one or more second tasks.



[See Claim 1 above]












2.  The method of claim 1, wherein the attribute comprises a number of the 
one or more first tasks to be executed, and wherein splitting the one or more 
placeholder tasks comprises splitting the one or more placeholder tasks such 
that a number of plurality of placeholder tasks matches the number of the one 
or more first tasks to be executed.



3.  The method of claim 1, wherein: the attribute of the one or more first 
tasks is a first attribute;  executing the one or more input tasks provides 
data representing a second attribute of the input;  and the plurality of 
placeholder tasks each have a first attribute that is the same as the first 
attribute of the one or more input tasks, and a second attribute that is 
initialized to an out-of-set value, wherein scheduling the one or more first 
tasks comprises setting the second attribute of the one or more placeholder 
tasks to equal the second attribute;  and the method further comprises 
splitting the individual placeholder tasks of the plurality of placeholder 
tasks such that there is one placeholder task for each combination of values of 



4.  The method of claim 1, further comprising;  predicting one or more 
second tasks based on the input, the one or more first tasks, or both;  
scheduling the one or more second tasks based on the topology of the network;  
at least partially executing the one or more first tasks;  merging results of 
executing of the one or more first tasks into the one or more second tasks;  
and executing the one or more second tasks


5.  The method of claim 4, further comprising: executing the one or more 
input tasks comprises converting data from a representation of an acquisition 
system to a representation for a subsequent processing activity;  executing the 
one or more first tasks comprises applying time-domain processing comprising 
one or more of filtering, amplitude normalization, or coherent noise 
attenuation;  and executing the one or more second tasks comprises one or more 
of: processing in a non-time domain, or generating an image to check the 
quality of the data.






  7.  The method of claim 1, wherein: scheduling the one or more input tasks 
comprises: scheduling a first input task on a first group of computing 
resources;  scheduling a second input task on a second group of computing 
resources, wherein the computing resources of the first group communicate with 
one another more quickly than with the computing resources of the second group;  
and assigning the one or more placeholder tasks comprises: scheduling a first 
placeholder task on the first group;  and scheduling a second placeholder task 
on the second group, wherein the first placeholder task is predicted based on 
the first input task, and wherein the second placeholder task is predicted 
based on the second input task.








  15.  A non-transitory computer-readable medium storing instructions that, 
when executed by one or more processors of a computing system, cause the 
computing system to perform operations, the operations comprising: receiving 
input that was acquired using one or more data collection devices, wherein the 
input comprises seismic data;  scheduling one or more input tasks on one or 
more computing resources of a network, wherein the one or more input tasks 
include processing the input, wherein each of the one or more input tasks is 
assigned to a different portion of the seismic data;  predicting one or more 
first tasks based at least in part on the input, wherein predicting the one or 
more first tasks comprises predicting a plurality of first tasks for each of 
the one or more input tasks, and wherein each first task of the plurality of 
first tasks assigned to each of the input tasks includes processing the portion 
of the seismic data assigned to the input task;  assigning one or more 
placeholder tasks for the one or more predicted first tasks to the one or more 
computing resources based at least in part on a topology of the network;  
receiving one or more updates including an attribute of the one or more first 
tasks to be executed while the one or more input tasks are executed, wherein 
the attribute comprises a number of shot lines in the seismic data assigned to 
each of the input tasks;  determining a number of shots in each shot line while 
executing the input tasks;  splitting the one or more placeholder tasks to 
produce a plurality of placeholder tasks from each of the one or more 
placeholder tasks that is split based on the attribute of the one or more first 
tasks to be executed, wherein splitting the one or more placeholder tasks into 
the plurality of placeholder tasks comprises assigning each of the plurality of 
placeholder tasks to a different one of the shot lines;  splitting the 
individual placeholder tasks of the plurality of placeholder tasks assigned to 
an individual one of the shot lines into a second plurality of placeholder 
tasks each assigned to an individual shot of one of the shot lines;  and 
scheduling the one or more first tasks on the one or more computing resources 
by matching the one or more first tasks to the second plurality of placeholder 
.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Proctor” (US PG Publication 2009/0328046) in view of “Lu” (US PG Publication 2014/0140174) and further in view of “Verbeke” (US PG Publication 2004/0098447).

Regarding Claim 1, Proctor teaches: 
A method for scheduling tasks, comprising: scheduling input tasks on computing resources of a network, wherein the input tasks include processing the input; (See Proctor ¶¶23-27 teaching scheduling tasks to be executed into a state model including probabilities of potential down stream tasks, predicted runtimes and other metrics to allow mapping of estimated job run times in the state model onto the processors)
predicting first tasks based at least in part on the input, (Using state model including signature of tasks therein Proctor teaches predicting future tasks to be added to the state model in e.g. ¶¶27-30, 35)
(Proctor e.g. ¶¶35-37 teaches predicting downstream tasks in the state model that may be subsequently run and their probabilities as edges in the state model)

receiving one or more updates including the second attribute of the first tasks to be executed, wherein the one or more updates are determined by at least partially processing the input tasks; (Proctor- See e.g. Proctor ¶20 teaches executing tasks at run-time  and adjusting the state model and make run-time predictions more accurate, and further see e.g. 590, 585 Fig. 5, ¶¶44-47 teaching updating the execution status of the application as user input tasks by users 590 and 585 in fig 5 are completed)

and scheduling the first tasks on the computing resources by matching the first tasks to the second placeholder tasks based on the first and second attributes. Proctor - The metrics and input tracked by the state model in procotor is used by the scheduler to efficiently schedule the downstream tasks for execution, ¶¶18,23,42-46); (See e.g. Proctor ¶20 teaches tracking metrics of the executing tasks at run-time to adjust the state model and make run-time predictions more accurate, and further see e.g. 590, 585 Fig. 5, ¶¶44-47 teaching updating the execution status of the application as user input tasks by users 590 and 585 in fig 5 are completed)

Proctor does not teach, but Lu teaches:
 (See e.g. data collection devices in figs. 1 and 2 of Lu, ¶¶3, 46 of Lu teaches collection of seismic imaging data to be processed by the system).

based at least in part on a topology of the network; (See Fig. 6 and ¶¶67-70 – Lu teaches analyzing the delay latency between to determine the allocation of storage of different seismic data among the networked processing nodes to minimize latency in executing the data processing application tasks). 

wherein the first tasks have not yet been performed, and wherein the first tasks each include a first attribute that is known and a second attribute that is unknown prior to at least partially processing the input tasks; (See e.g. ¶3, ¶8 teaches an array of hydrophones for collecting seismic data, where a shot is recorded every 15 seconds or so, and using it for image creation in the distributed processing system teaching shot lines (known) and numbers of shots (unknown) prior to processing)

In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk 


Proctor does not teach, but Verbeke teaches:
splitting the first placeholder tasks to produce a plurality of second placeholder tasks based on the second attribute of each of the first tasks to be executed; (Verbeke, e.g. Fig. 5, ¶¶72, 102-108 Teaches taking tasks and splitting scheduled to be executed into multiple tasks to be executed on the distributed execution networked peer nodes – For Example, based on the number of iterations (e.g. integers in ¶107 or electrons in Fig 5 both “an attribute”) the task assignment system determines how to split the tasks to be scheduled for execution). 

In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor with those of Verbeke prior to the effective filing date of the application as each is directed to scheduling of distributed processing jobs, and one ordinary skill would have been motivated to split the predicted tasks in Proctors state model (i.e. the “placeholder tasks”) with the splitting system of Verbeke because Verbeke’s systems “allow tasks to be submitted by users and run in parallel on a network of heterogeneous computers implementing a variety of operating environments.” (¶13). 



8. A method for scheduling tasks, comprising: scheduling input tasks for the seismic data, the input tasks each corresponding to different portions of the seismic data, wherein: (See Proctor ¶¶23-27 teaching scheduling tasks to be executed into a state model including probabilities of potential down stream tasks, predicted runtimes and other metrics to allow mapping of estimated job run times in the state model onto the processors) 
assigning placeholder tasks corresponding to respective input tasks to the respective groups of computing resources associated with the respective input tasks, wherein a number of placeholder tasks assigned to the respective groups of computing resources corresponds to the value of the first attribute of the respective input task; (Proctor e.g. ¶¶35-37 teaches predicting downstream tasks in the state model that may be subsequently run and their probabilities as edges in the state model)

determining the value of the second attribute by at least partially processing the input tasks using the computing resources to which the input tasks are assigned; (Proctor- See e.g. Proctor ¶20 teaches executing tasks at run-time  and adjusting the state model and make run-time predictions more accurate, and further see e.g. 590, 585 Fig. 5, ¶¶44-47 teaching updating the execution status of the application as user input tasks by users 590 and 585 in fig 5 are completed)


Proctor - The metrics and input tracked by the state model in procotor is used by the scheduler to efficiently schedule the downstream tasks for execution, ¶¶18,23,42-46); (See e.g. Proctor ¶20 teaches tracking metrics of the executing tasks at run-time to adjust the state model and make run-time predictions more accurate, and further see e.g. 590, 585 Fig. 5, ¶¶44-47 teaching updating the execution status of the application as user input tasks by users 590 and 585 in fig 5 are completed) 

and processing the intermediate tasks, after matching the intermediate tasks, using the computing resources assigned to the placeholder tasks with which the intermediate tasks were matched. Proctor - The metrics and input tracked by the state model in procotor is used by the scheduler to efficiently schedule the downstream tasks for execution, ¶¶18,23,42-46); (See e.g. Proctor ¶20 teaches tracking metrics of the executing tasks at run-time to adjust the state model and make run-time predictions more accurate, and further see e.g. 590, 585 Fig. 5, ¶¶44-47 teaching updating the execution status of the application as user input tasks by users 590 and 585 in fig 5 are completed)

Proctor does not teach, but Lu teaches:

receiving seismic data representing a subterranean volume, the seismic data collected using one or more seismic data acquisition devices; ((See e.g. data collection devices in figs. 1 and 2 of Lu, ¶¶3, 46 of Lu teaches collection of seismic imaging data to be processed by the system).
the input tasks are scheduled such that respective groups of computing resources of a network are assigned to respective input tasks, (See Fig. 6 and ¶¶67-70 – Lu teaches analyzing the delay latency between to determine the allocation of storage of different seismic data among the networked processing nodes to minimize latency in executing the data processing application tasks).
and the input tasks are each associated with a first attribute having a value that is known and a second attribute having a value that is unknown until the input tasks are at least partially processed;
(See e.g. ¶3, ¶8 teaches an array of hydrophones for collecting seismic data, where a shot is recorded every 15 seconds or so, and using it for image creation in the distributed processing system teaching shot lines (known) and numbers of shots (unknown) prior to processing)
In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk intermediate wavefield compression data in both forward and reverse time paths, and improve the performance over the prior art solutions.” (¶16). 


Proctor does not teach, but Verbeke teaches:
partitioning the individual placeholder tasks based on a number of values of the second attribute(Verbeke, e.g. Fig. 5, ¶¶72, 102-108 Teaches taking tasks and splitting scheduled to be executed into multiple tasks to be executed on the distributed execution networked peer nodes – For Example, based on the number of iterations (e.g. integers in ¶107 or electrons in Fig 5 both “an attribute”) the task assignment system determines how to split the tasks to be scheduled for execution). 
wherein: the intermediate tasks each are associated with a value for the first attribute and a value for the second attribute, and the intermediate tasks are matched with the placeholder tasks based on the values of the first and second attributes of the intermediate tasks and of the values of the first and second attributes of the placeholder tasks; (Verbeke, e.g. Fig. 5, ¶¶72, 102-108 Teaches taking tasks and splitting scheduled to be executed into multiple tasks to be executed on the distributed execution networked peer nodes – For Example, based on the number of e.g. integers and sub-tasks  (¶107) the task assignment system determines how to split the tasks to be scheduled for execution).

In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor with those of Verbeke prior to the effective filing date of the application as each is directed to scheduling of distributed processing jobs, and one ordinary skill would have been motivated to split the predicted tasks in Proctors state model (i.e. the “placeholder tasks”) with the splitting system of Verbeke because 


Regarding Claim 18, Proctor teaches: 
18. A non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations, the operations comprising: scheduling input tasks on computing resources of a network, wherein the input tasks include processing the input; (See Proctor ¶¶23-27 teaching scheduling tasks to be executed into a state model including probabilities of potential down stream tasks, predicted runtimes and other metrics to allow mapping of estimated job run times in the state model onto the processors) predicting first tasks based at least in part on the input, wherein the first tasks have not yet been performed, (Using state model including signature of tasks therein Proctor teaches predicting future tasks to be added to the state model in e.g. ¶¶27-30, 35)


assigning first placeholder tasks for the predicted first tasks to the computing resources receiving one or more updates including the second attribute of the first tasks to be executed, (Proctor e.g. ¶¶35-37 teaches predicting downstream tasks in the state model that may be subsequently run and their probabilities as edges in the state model)

wherein the one or more updates are determined by at least partially processing the input tasks; (Proctor- See e.g. Proctor ¶20 teaches executing tasks at run-time  and adjusting the state model and make run-time predictions more accurate, and further see e.g. 590, 585 Fig. 5, ¶¶44-47 teaching updating the execution status of the application as user input tasks by users 590 and 585 in fig 5 are completed)

and scheduling the first tasks on the computing resources by matching the first tasks to plurality of second placeholder tasks based on the first and second attributes. Proctor - The metrics and input tracked by the state model in procotor is used by the scheduler to efficiently schedule the downstream tasks for execution, ¶¶18,23,42-46); (See e.g. Proctor ¶20 teaches tracking metrics of the executing tasks at run-time to adjust the state model and make run-time predictions more accurate, and further see e.g. 590, 585 Fig. 5, ¶¶44-47 teaching updating the execution status of the application as user input tasks by users 590 and 585 in fig 5 are completed)

Proctor does not teach, but Lu teaches:
receiving input that was acquired using data collection devices; (See e.g. data collection devices in figs. 1 and 2 of Lu, ¶¶3, 46 of Lu teaches collection of seismic imaging data to be processed by the system).

(See e.g. ¶3, ¶8 teaches an array of hydrophones for collecting seismic data, where a shot is recorded every 15 seconds or so, and using it for image creation in the distributed processing system teaching shot lines (known) and numbers of shots (unknown) prior to processing)


based at least in part on a topology of the network; (See Fig. 6 and ¶¶67-70 – Lu teaches analyzing the delay latency between to determine the allocation of storage of different seismic data among the networked processing nodes to minimize latency in executing the data processing application tasks). 

In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk intermediate wavefield compression data in both forward and reverse time paths, and improve the performance over the prior art solutions.” (¶16). 



splitting the first placeholder tasks to produce a plurality of second placeholder tasks based on the second attribute of one or more of the first tasks to be executed; (Verbeke, e.g. Fig. 5, ¶¶72, 102-108 Teaches taking tasks and splitting scheduled to be executed into multiple tasks to be executed on the distributed execution networked peer nodes – For Example, based on the number of iterations (e.g. integers in ¶107 or electrons in Fig 5 both “an attribute”) the task assignment system determines how to split the tasks to be scheduled for execution). 

In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor with those of Verbeke prior to the effective filing date of the application as each is directed to scheduling of distributed processing jobs, and one ordinary skill would have been motivated to split the predicted tasks in Proctors state model (i.e. the “placeholder tasks”) with the splitting system of Verbeke because Verbeke’s systems “allow tasks to be submitted by users and run in parallel on a network of heterogeneous computers implementing a variety of operating environments.” (¶13). 



Regarding the dependent claims Proctor, Lu and Verbeke further teach: 
2. The method of claim 1, wherein the one or more data collection devices are arranged in record seismic data in shot lines, and wherein the first attribute of each of the input (Lu See e.g. data collection devices in figs. 1 and 2 of Lu, ¶¶3, 46 of Lu teaches collection of seismic imaging data to be processed by the system).See e.g. ¶3, ¶8 teaches an array of hydrophones for collecting seismic data and using it for image creation in the distributed processing system See e.g. ¶3, ¶8 teaches an array of hydrophones for collecting seismic data, where a shot is recorded every 15 seconds or so, and using it for image creation in the distributed processing system) In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk intermediate wavefield compression data in both forward and reverse time paths, and improve the performance over the prior art solutions.” (¶16). 


3. The method of claim 1, wherein the first and second attributes of the first tasks together provide a number of the first tasks to be executed, and wherein splitting the one or more placeholder tasks comprises splitting the first placeholder tasks such that a number of plurality of second placeholder tasks matches the number of the first tasks to  (Verbeke, e.g. ¶¶72,  108, teaches a distributed processing system which takes repetitive tasks to be executed and splits them to be run on separate nodes in parallel. See Also e.g. Fig. 5).  In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor with those of Verbeke prior to the effective filing date of the application as each is directed to scheduling of distributed processing jobs, and one ordinary skill would have been motivated to split the predicted tasks in Proctors state model (i.e. the “placeholder tasks”) with the splitting system of Verbeke because Verbeke’s systems “allow tasks to be submitted by users and run in parallel on a network of heterogeneous computers implementing a variety of operating environments.” (¶13). 



4. The method of claim 1, wherein the plurality of second placeholder tasks each have a first attribute that is the same as the first attribute of one of the input tasks, and a second attribute that 31PATENTAttorney Docket No. IS 16.0551-US-CNT is initialized to a temporary value, wherein scheduling the first tasks comprises setting the second attribute of the plurality of second placeholder tasks to equal the second attribute of the one of the first tasks assigned thereto.  (See Lu e.g. ¶¶78-81 teaches setting initial values for RTM seimic data processing jobs e.g. in Figs. 7-8) In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to 


5. The method of claim 1, further comprising: predicting one or more second tasks based on the input, the first tasks, or both; (Proctor - Using state model including signature of tasks therein Proctor teaches predicting future tasks to be added to the state model in e.g. ¶¶27-30, 35)
scheduling the one or more second tasks (Proctor - The metrics and input tracked by the state model in procotor is used by the scheduler to efficiently schedule the downstream tasks for execution, ¶¶18,23,42-46).
based on the topology of the network; (Lu- See Fig. 6 and ¶¶67-70 – Lu teaches analyzing the delay latency between to determine the allocation of storage of different seismic data among the networked processing nodes to minimize latency in executing the data processing application tasks).

at least partially executing the first tasks; (Proctor- See e.g. Proctor ¶20 teaches executing tasks at run-time  and adjusting the state model and make run-time predictions more accurate, and further see e.g. 590, 585 Fig. 5, ¶¶44-47 teaching updating the execution status of the application as user input tasks by users 590 and 585 in fig 5 are completed)
(Proctor- See e.g. Proctor ¶20 teaches tracking metrics of the executing tasks at run-time to adjust the state model and make run-time predictions more accurate, and further see e.g. 590, 585 Fig. 5, ¶¶44-47 teaching updating the execution status of the application as user input tasks by users 590 and 585 in fig 5 are completed).
In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk intermediate wavefield compression data in both forward and reverse time paths, and improve the performance over the prior art solutions.” (¶16).


6. The method of claim 5, wherein the input comprises seismic data, (See Lu See e.g. data collection devices in figs. 1 and 2 of Lu, ¶¶3, 46 of Lu teaches collection of seismic imaging data to be processed by the system). the method further comprising: executing the input tasks comprises converting data from a representation of an acquisition system to a representation for a subsequent processing activity; (Lu – e.g. 2 “Seismic imaging is the process of converting acoustic measurements of the Earth into images of the Earth's interior, much like ultrasound for medical imaging.” See further e.g. acoustic processing in ¶59). executing the first tasks comprises applying time-domain processing comprising one or more of filtering, amplitude normalization, or coherent noise attenuation; (See Lu, e.g. ¶79 – teaching time-series based processing of collected data in wavefields, see further ¶59 teaching wavefields collected as acoustic measurements) 
 and executing the one or more second tasks comprises one or more of: processing in a non-time domain, or generating an image to check a quality of the data.  (Lu – See ¶10 teaches generation of images as part of seismic data processing and teaches checking image quality degradation to balance quality with performace of the system). In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk intermediate wavefield compression data in both forward and reverse time paths, and improve the performance over the prior art solutions.” (¶16).

7. The method of claim 1, wherein: scheduling the input tasks comprises: scheduling a first input task on a first group of the computing resources; (See Lu – Fig. 4, ¶56 assigning sub-volumes of the velocity model to different slave notes in the multi-node computing system) scheduling a second input task on a second group of the computing resources, (See Lu – Fig. 4, ¶56 assigning sub-volumes of the velocity model to different slave notes in the multi-node computing system)wherein the computing resources of the first group communicate with one another more quickly than with the computing resources of the second group; (See Fig. 6 and ¶¶67-70 – Lu teaches analyzing the delay latency between to determine the allocation of storage of different seismic data among the networked processing nodes to minimize latency in executing the data processing application tasks where heterogeneous nodes may have different bandwidths among them which Lu’s system takes into account when determining the allocation).
and assigning the one or more placeholder tasks comprises: scheduling a first placeholder task on the first group; (Proctor e.g. ¶¶35-37 teaches predicting downstream tasks in the state model that may be subsequently run and their probabilities as edges in the state model)and scheduling a second placeholder task on the second group, wherein the first placeholder task is predicted based on the first input task, and wherein the second placeholder task is predicted based on the second input task.  (Proctor e.g. ¶¶35-37 teaches predicting downstream tasks in the state model that may be subsequently run and their probabilities as edges in the state model, See further e.g. Proctor Fig. 5, tasks A502 and B504 based on input from users scheduled in state model and respectively downstream tasks thereafter). In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk 


9. The method of claim 8, wherein each of the input tasks corresponds to a different time duration over which the seismic data was collected.  (See Lu, e.g. ¶79 – teaching time-series based processing of collected data in wavefields processing waivefield data into images for each iteration of the time periods e.g. time t) In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk intermediate wavefield compression data in both forward and reverse time paths, and improve the performance over the prior art solutions.” (¶16).

10. The method of claim 8, wherein partitioning the individual placeholder tasks comprises providing at least one placeholder task for each unique combination of the values of the first and second attributes.  (Verbeke, e.g. Fig. 5, ¶¶72, 102-108 Teaches taking tasks and splitting scheduled to be executed into multiple tasks to be executed on the distributed execution networked peer nodes – For Example, based on the number of e.g. integers and sub-tasks  (¶107) the task assignment system determines how to split the tasks to be scheduled for execution). In 


11. The method of claim 8, wherein each value of the first attribute comprises a shot line number, and wherein each value of the second attribute comprises a shot number associated with one of the shot line numbers.  See Lu e.g. ¶3, ¶8 teaches an array of hydrophones for collecting seismic data and using it for image creation in the distributed processing system) (See e.g. ¶3, ¶8 teaches an array of hydrophones for collecting seismic data, where a shot is recorded every 15 seconds or so, and using it for image creation in the distributed processing system) In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk 


12. The method of claim 11, wherein after partitioning the individual placeholder tasks, there exists a placeholder task for each shot number associated with each shot line number, and wherein the intermediate tasks are single-shot tasks.  (Verbeke, e.g. Fig. 5, ¶¶72, 102-108 Teaches taking tasks and splitting scheduled to be executed into multiple tasks to be executed on the distributed execution networked peer nodes – For Example, based on the number of e.g. integers and sub-tasks  (¶107) the task assignment system determines how to split the tasks to be scheduled for execution). In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor with those of Verbeke prior to the effective filing date of the application as each is directed to scheduling of distributed processing jobs, and one ordinary skill would have been motivated to split the predicted tasks in Proctors state model (i.e. the “placeholder tasks”) with the splitting system of Verbeke because Verbeke’s systems “allow tasks to be submitted by users and run in parallel on a network of heterogeneous computers implementing a variety of operating environments.” (¶13). 


13. The method of claim 8, wherein the different groups of computing resources have relatively slow connectivity therebetween, and wherein the computing resources within (See Fig. 6 and ¶¶67-70 – Lu teaches analyzing the delay latency between to determine the allocation of storage of different seismic data among the networked processing nodes to minimize latency in executing the data processing application tasks where heterogeneous nodes may have different bandwidths among them which Lu’s system takes into account when determining the allocation). In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk intermediate wavefield compression data in both forward and reverse time paths, and improve the performance over the prior art solutions.” (¶16).


14. The method of claim 13, wherein the intermediate tasks associated with one of the input tasks are all assigned to a same one of the groups of computing resources, and wherein intermediate tasks associated with different ones of the input tasks are associated with different groups of computing resources.  (See Lu – Fig. 4, ¶56 assigning sub-volumes of the velocity model to different slave notes in the multi-node computing system See Fig. 6 and ¶¶67-70 – Lu teaches analyzing the delay latency between to determine the allocation of storage of different seismic data among the networked processing nodes to minimize latency in executing the data processing application tasks where heterogeneous nodes may have different bandwidths among them which Lu’s system takes into account when determining the allocation). In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk intermediate wavefield compression data in both forward and reverse time paths, and improve the performance over the prior art solutions.” (¶16).


15. The method of claim 8, wherein processing the intermediate tasks includes applying time- domain processing including one or more of filtering, amplitude normalization, or coherent noise attenuation.  (See Lu, e.g. ¶79 – teaching time-series based processing of collected data in wavefields, see further ¶59 teaching wavefields collected as acoustic measurements) In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk 

16 The method of claim 8, further comprising merging output of the intermediate tasks associated with the respective input tasks, after processing the intermediate tasks, (Proctor- See e.g. Proctor ¶20 teaches tracking metrics of the executing tasks at run-time to adjust the state model and make run-time predictions more accurate, and further see e.g. 590, 585 Fig. 5, ¶¶44-47 teaching updating the execution status of the application as user input tasks by users 590 and 585 in fig 5 are completed).
wherein merging comprises communicating between the computing resources within individual groups and not between the computing resources of different groups of the groups of computing resources.  (See Fig. 6 and ¶¶67-70 – Lu teaches analyzing the delay latency between to determine the allocation of storage of different seismic data among the networked processing nodes to minimize latency in executing the data processing application tasks where heterogeneous nodes may have different bandwidths among them which Lu’s system takes into account when determining the allocation). In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk intermediate 


17. The method of claim 16, wherein merging the results of the intermediate tasks comprises producing an image of a seismic domain from seismic data collected from two or more shots or two or more time durations.  ; (Lu – e.g. 2 “Seismic imaging is the process of converting acoustic measurements of the Earth into images of the Earth's interior, much like ultrasound for medical imaging.” See further e.g. acoustic processing in ¶59). (See e.g. ¶3, ¶8 teaches an array of hydrophones for collecting seismic data, where a shot is recorded every 15 seconds or so, and using it for image creation in the distributed processing system) In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk intermediate wavefield compression data in both forward and reverse time paths, and improve the performance over the prior art solutions.” (¶16).

19. The medium of claim 18, wherein the one or more data collection devices are arranged in shot lines and are each configured to record seismic data, and wherein the first attribute comprises a number of shot lines assigned to each of the input tasks, and See e.g. data collection devices in figs. 1 and 2 of Lu, ¶¶3, 46 of Lu teaches collection of seismic imaging data to be processed by the system) (See e.g. ¶3, ¶8 teaches an array of hydrophones for collecting seismic data and using it for image creation in the distributed processing system; See e.g. ¶3, ¶8 teaches an array of hydrophones for collecting seismic data, where a shot is recorded every 15 seconds or so, and using it for image creation in the distributed processing system)
 In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk intermediate wavefield compression data in both forward and reverse time paths, and improve the performance over the prior art solutions.” (¶16).

20. The medium of claim 18, wherein: the operations further comprise: 35PATENTAttorney Docket No. IS 16.0551-US-CNT predicting one or more second tasks based on the input, the first tasks, or both; scheduling the one or more second tasks based on the topology of the network; (See Fig. 6 and ¶¶67-70 – Lu teaches analyzing the delay latency between to determine the allocation of storage of different seismic data among the networked processing nodes to minimize latency in executing the data processing application tasks). 
(Proctor- See e.g. Proctor ¶20 teaches executing tasks at run-time  and adjusting the state model and make run-time predictions more accurate, and further see e.g. 590, 585 Fig. 5, ¶¶44-47 teaching updating the execution status of the application as user input tasks by users 590 and 585 in fig 5 are completed)

merging results of executing of the first tasks into the second tasks; (Proctor- See e.g. Proctor ¶20 teaches tracking metrics of the executing tasks at run-time to adjust the state model and make run-time predictions more accurate, and further see e.g. 590, 585 Fig. 5, ¶¶44-47 teaching updating the execution status of the application as user input tasks by users 590 and 585 in fig 5 are completed).
executing the one or more second tasks; (Proctor- See e.g. Proctor ¶20 teaches tracking metrics of the executing tasks at run-time to adjust the state model and make run-time predictions more accurate, and further see e.g. 590, 585 Fig. 5, ¶¶44-47 teaching updating the execution status of the application as user input tasks by users 590 and 585 in fig 5 are completed).
and executing the input tasks comprises converting data from a representation of an acquisition system to a representation for a subsequent processing activity; (Lu – e.g. 2 “Seismic imaging is the process of converting acoustic measurements of the Earth into images of the Earth's interior, much like ultrasound for medical imaging.” See further e.g. acoustic processing in ¶59). (See e.g. ¶3, ¶8 teaches an array of hydrophones for collecting seismic data, where a shot is recorded every 15 seconds or so, and using it for image creation in the distributed processing system)


 executing the first tasks comprises applying time-domain processing comprising one or more of filtering, amplitude normalization, or coherent noise attenuation; (See Lu, e.g. ¶79 – teaching time-series based processing of collected data in wavefields, see further ¶59 teaching wavefields collected as acoustic measurements) and executing the one or more second tasks comprises one or more of. processing in a non-time domain, or generating an image to check a quality of the data. (Lu – See ¶10 teaches generation of images as part of seismic data processing and teaches checking image quality degradation to balance quality with performace of the system). 
In addition, it would have been obvious to one of ordinary skill in the are to combine the teachings of Proctor and Lu prior to the effective filing date of the application as Proctor teaches a system for optimizing the execution of a distributed set of data processing tasks, which Lu similarly does specifically for Seismic data and one of ordinary skill would be motivated to apply Lu’s teachings to Proctor because Lu recognized “there is needed improved methods for reducing disk I/O time, i.e., time required to write to disk intermediate wavefield compression data in both forward and reverse time paths, and improve the performance over the prior art solutions.” (¶16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 includes prior art relevant to applicant’s disclosure teaching systems for scheduling and processing seismic data processing tasks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






MJB
3/23/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191